ON PETITION EOR REHEARING.
Counsel for the defendant in error ask for a rehearing, basing the motion chiefly on the contention that this court overlooked the decision of the Supreme Court in the case of Hodgkins v. State, 89 Ga. 761 (5), (15 S. E. 695). We agree thoroughly with what is stated in that case, that “what is sought to be verified by the judge’s certificate should be stated by way of narrative, and not of argument,” and we attempted to preserve and to apply this distinction in the case at bar. In the Hodgkins case the matter referred to as the contention of the accused was a’ contention based upon a matter of record, as to what had or had not been proved in the case — a matter to be determined by reference to the brief of evidence (which, of course, is a part of the record, to be considered, not only by the trial judge on motion for a new trial, but also by the reviewing court). In this case, so far as the record is concerned, the statement in the charge of the court as to the admission made by the party is not supported, for no such admission appears in the record. If such an admission were made outside the record, the judge should not have approved the recital, in the ground of the motion for a new trial, that no such admission was in fact made. For counsel to state that his pleadings, which are before the court, do or do not amount to an admission to some effect or other is, of course, merely argumentative. But the averment that a statement dehors the record was or was not made during the trial is a matter of narrative, and not one of argument. Counsel seem to think that where a statement in an assignment of error is prefaced by the word “because,” this makes it a matter of argument, and not narrative; but we do not so understand the rule. It may be either 'a matter of argument or of narrative, dependent upon the nature of the statement. We have already referred to an assignment which might be based upon the absence of the defendant in a criminal case, as an instance where the approval of the judge alone would be sufficient to verify the statement of this fact, *115which would not appear in the record. ‘ A ground stating that “the court erred because the defendant was not allowed to be present during the .trial/’ if approved, would be “a statement by way of narrative’’ of an incident of the trial dehors the record.'
The difference between a statement “by way of narrative” and one merely argumentative, regardless of the fact that the statement may be introduced by the word “because,” or even by the words “for the reason that,” can be illustrated by’another example. For instance, where the assignment of error is that the verdict is illegal because “contrary to evidence,” the statement is a mere matter of argument, for the reason that the evidence is, so far as the motion for new trial is concerned, a matter of record.- On the other hand, a statement that the court erred because he refused to allow the movant to introduce certain evidence is a statement of fact — a narrative statement — for the reason that evidence which is excluded is not contained in the record as a part of the brief of evidence. Many other instances will readily suggest themselves to the thoughtful mind. ’ Rehearing denied.